Citation Nr: 1436138	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-47 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a radiculopathy of the right foot (claimed as right toe numbness), to include as secondary to a low back disorder.

4.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel
INTRODUCTION

The Veteran had active duty service from September 2000 to September 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Board also notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that the Veteran's representative filed an appellate brief on his behalf in June 2014.  The Virtual VA file also contains VA medical records dated in 2013.  The remaining documents are either duplicative or irrelevant to the issue on appeal.  There are no pertinent documents in the Veteran's corresponding file in the Veterans Benefits Management System.
 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Board finds that a remand is necessary for further development of the Veteran's claims.  

First, the Veteran should be afforded an additional VA examination in connection with the claim for service connection for a sleep disorder.  While the Veteran was afforded an examination in November 2008, the examiner did not provide a nexus opinion with regard to the etiology of the Veteran's sleep disorder.  Additionally, the Veteran was later diagnosed with sleep apnea in January 2013.  This new medical information should be reviewed by the examiner.

Second, the Board finds that an additional medical opinion is needed regarding the Veteran's claimed low back disorder.  A November 2008 VA examiner diagnosed him with a chronic lumbosacral strain with radiculopathy into the right foot, but did not provide any opinion on the etiology of the disorders.  An October 2009 VA examiner later stated that the Veteran's chronic lumbosacral spine strain was not related to his military service because he was only seen for back pain in 2002 for seven days and there was no documentation to support chronicity.  The Board finds this rationale to be inadequate, as it does not explain the significance of the lack of chronicity.  

Third, the AOJ should send the Veteran a notice letter advising him of the evidence necessary to substantiate a claim for service connection on a secondary basis.

Fourth, the Board finds that an additional medical opinion is needed regarding tinnitus.  A November 2008 VA examiner opined that the Veteran's tinnitus was related to his nonservice-connected hearing loss, but did not provide a rationale as to whether tinnitus was related to any noise exposure in service.  The December 2009 examiner then opined that that the Veteran's tinnitus was likely not caused by or a result of noise exposure in service because the Veteran's audiological testing while in service was normal and without a significant threshold shift.  It appears that the examiner based the opinion on the lack of medical evidence in service.  It would have been helpful had the VA examiner brought her expertise to bare regarding medically known or theoretical causes of tinnitus or described how tinnitus which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in rendering the opinion.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a low back disorder, sleep disorder, radiculopathy disorder of the right foot, and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should issue a notice letter to the Veteran, which includes information regarding what evidence is necessary to substantiate a claim for service connection on a secondary basis. 

3.  After the above development has been completed, the Veteran should be afforded a new VA examination to determine the nature and etiology of any sleep disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran was diagnosed with insomnia during a November 2008 VA examination and sleep apnea in January 2013.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a sleep disorder that is causally or etiologically related to his military service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any low back disorder neurological disorder of the right foot that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should be noted that the Veteran reported low back pain in March 2002.  

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should then opine as to whether it is at least as likely as not that the Veteran has a low back disorder manifested in service or is otherwise causally or etiologically related to his military service, to include any symptomatology therein.  

The examiner should also identify any current neurological disorders affecting the Veteran's right foot, including radiculopathy.  For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder is causally or etiologically related to his military service.  He or she should also state whether it is at least as likely as not that the disorder is either caused by or permanently aggravated by a low back disorder.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

5.  The Veteran should be afforded a VA examination to determine the nature and etiology of any tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology and noise exposure.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran has tinnitus that is causally or etiologically related to his military service, including any noise exposure therein.  

In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



